DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHINO et al. (JP 2017/149551; citations to English translation provided).
Regarding claims 5 and 11-12 YOSHINO teaches a sheet supply apparatus for sequentially unwinding at a predetermined running speed two sheet rolls comprising a first support shaft 21 that rotatably supports a first roll at a center position, a second support shaft 22 that rotatably supports the second roll, a joining (splicing) mechanism SU that joins the sheets by pressing the first sheet to an adhesive on an outer peripheral surface of the second roll (para. 54), and a controller CN for controlling the unwinding and joining operation (paras. 10-11 and 50-54).  YOSHINO teaches controlling both shafts so a joining portion of the first sheet is press joined by the splicing mechanism when a residual length of the first sheet reaches a target residual wound length (paras. 56-57), calculating a change in radius/diameter to calculate residual length without a sensor (paras. 31 and 36-38) (residual length calculation section), utilizing sheet thickness, and monitoring the residual length and outputting operation instructions (control instructive signal) at a predetermined watch length to each device (paras. 50-51). YOSHINO teaches controlling the rotational speed of the second roll so that a peripheral speed of the second roll Rn coincides with the predetermined running speed of the first sheet Rp and stops and starts for splicing (para. 57), and it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the rotation of the roll via a shaft of the roll as a common rotation means and to change order of operations, as changing process steps has been held per se obvious since the same product would be formed (MPEP 2144.04) (paras. 54-60).  YOSHINO teaches accelerating or decelerating the peripheral rotational speed to maintain the speed while a portion is held at a location where the sheets are adhesively at a same running speed and press bonded (paras. 36 and 54-60).  YOSHINO does not teach calculating a sheet thickness, but teaches utilizing the sheet thickness in thickness calculations (para. 33) such that it would have been obvious to calculate such a thickness.
Regarding claims 6 and 13, YOSHINO teaches a sheet supply apparatus for sequentially unwinding two sheet rolls comprising a first support shaft 21 that rotatably supports a first roll at a center position, a second support shaft 22 that rotatably supports the second roll, a joining (splicing) mechanism SU that joins the sheets by pressing the first sheet to an adhesive on an outer peripheral surface of the second roll (para. 54), and a controller CN for controlling the unwinding and joining operation (paras. 10-11 and 50-54).  YOSHINO teaches controlling both shafts so a joining portion of the first sheet is press joined by the splicing mechanism when a residual length of the first sheet reaches a target residual wound length (paras. 56-57), calculating a change in radius/diameter to calculate residual length without a sensor (paras. 31 and 36-38) (residual length calculation section), and monitoring the residual length and outputting operation instructions (control instructive signal) at a predetermined watch length to each device (paras. 50-51). YOSHINO teaches controlling the rotational speed of the second roll so that a peripheral speed of the second roll Rn coincides with the predetermined running speed of the first sheet Rp (para. 57), and it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the rotation of the roll via the shaft as a common rotation means.  YOSHINO teaches regulating the peripheral rotational speed to maintain the speed while a portion is held at a location where the sheets are adhesively at a same running speed and press bonded (paras. 54-60).  YOSHINO teaches shifting shaft/roll control from a method utilizing length to a method utilizing radius of the roll and regulating the rotational speed at a presumed radius value (paras. 39-44).  YOSHINO does not teach calculating a sheet thickness, but teaches utilizing the sheet thickness in thickness calculations (para. 33) such that it would have been obvious to calculate such a thickness.  

Allowable Subject Matter
Claim 1, 3-4, and 7-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  YOSHINO et al. (JP 2017/149551) is considered the closest prior art of record.  The prior art of record does not teach or fairly suggest such an apparatus and method comprising a control of accelerating or decelerating the rotational speed of the second support shaft based on a distance between the adhesive and a pressing position where the joining mechanism performs the pressing operation in a rotational direction of the second roll after the first rotation control.




Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
	Applicant argues that YOSHINO does not teach regulating the time when the adhesive on the outer peripheral surface of the second unwinding roll reaches the splicing position by the splicing mechanism, so cannot regulate rotational speed of the second support shaft that supports the second roll.  YOSHINO teaches regulating the rotational speed of the second support shaft to accelerate as the roll depletes (paras. 33 and 36-37).
	Applicant argues that YOSHINO does not teach a second rotation control as claimed.  YOSHINO teaches rotating the rotating mechanism to move the adhesive toward a pressing position, pressing to splice, and subsequently measuring so after the splicing the outer peripheral speed of the second roll becomes the same as the conveying speed of the sheet (para. 57), where such a step is equivalent to restoring to and maintaining the peripheral speed at the predetermined running speed of the first sheet after the adhesive is pressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745